DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims and remarks filed January 26, 2022. Claims 1-20 are currently pending, and Applicant has not presented any claims for amendment.
Response to Arguments
Prior Art Rejections
Applicant’s arguments regarding the previously cited art have been fully considered but are not persuasive.
Applicant first argues that there is no support that one of ordinary skill “would have been motivated to modify Lapp’s data input system with the teachings of Pishevar’s ‘co-play’ gaming system.” See Remarks 10. Applicant continues, stating that there is an insufficient lack of reasoning for the combination and that the combination is one of impermissible hindsight. See Id. 10-11. Examiner respectfully disagrees.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Herein, Lapp is being cited to explicitly teach the various character input gestures and actions. These actions can be made to a host. “A class of program called a “gesture system” 7 monitors each input area for gestures and translates the gestures into “users requests,” which it sends to an external host system to act on.” See Lapp para. [0116]. Pishevar is being cited to show that multiple devices can be deployed to interact with a shared screen using multiple different devices, therefore allowing for multiple source devices to communicate over a network with a remote device, the host system of Lapp. Therefore, a first and second user could each be using the hand/finger system of Lapp via the technology of Pishevar. See Pishevar Fig. 1 and paras. [0025-28].
Applicant further argues that “there is no indication in Lapp that there was any issue with the Lapp system that necessitated enhancing user experience with additional types of devices” and that “that combination of Pishevar and Lapp would change the principle operation of Lapp”. See Remarks 11. Additionally, Applicant argues that “[s]ince Lapp’s focus was efficient gesturing on a single screen…a POSITA would not have added Pishevar’s separate gaming devices to Lapp because it would defeat the purpose of Lapp’s system, e.g., optimizing the performance of finger-mapped gesture systems on a touchscreen device.” See Id. Examiner again respectfully disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, necessity is not required to indicate obvious, nor would the principle operation be changed. As discussed above, Lapp clearly indicates a host system and combining the elements of both Lapp and Pishevar would allow the system of Lapp to be deployed on multiple devices communicating with the host, using the technology of Pishevar. Here, the principle operation of Lapp is to allow gesture character inputs in relation to a host. That is not being changed by allowing more devices to be in communication with said host. The interactions of Pishevar are not being relied upon, just the multiple devices in communication with one shared host. Hence, Examiner’s conclusion that the user experience of Lapp could be enhanced by allowing multiple users to communicate with the shared host using the technology of Pishevar.
Finally, Applicant argues that the combination of Lapp and Pishevar “fails to teach or suggest all limitations of the claims”, including the second gestures and users as claimed. Furthermore, Applicant notes that “[n]o disclosure is made of collaborative input by multiple users via first and second indications of first and second gestures of first and second users” and that “Pishevar discloses a non-collaborative, competitive gaming environment where one or more users would necessarily input the same gestures to compete against one another.” See Remarks 11-12. Examiner respectfully disagrees with these characterizations of the references and the rejection as a whole.
As addressed and expanded upon above, Examiner notes that the rejection is one of obviousness. The gestures are being taught by Lapp, as Lapp explicitly allows for gesture detection based on finger input and various factors associated with the finger input, to select an input character. See Lapp Figs. 8A-10, and paras. [0597-598]. The nature of the “second” is what is being taught by Pishevar, not the nature of the gesture itself. Specifically, Pishevar is introduced to teach that the gestures of Lapp can be performed on a “second electronic device” as claimed, a device that, via the obviousness combination, is also in communication with the shared display of Lapp. Pishevar is not cited for the teachings of the gestures themselves, but just to have multiple devices that multiple users of the gesture input system of Lapp can be using. 
Additionally, regarding Applicant’s note of collaboration versus competition, it is not Examiner’s intent to say that users must explicitly work together, just that the multiple users are sharing a display, like the host of either Lapp or Pishevar. Moreover, regarding Applicant’s arguments about the gestures of Pishevar, nothing in the claim language requires that the gestures be the same or different. The claim language only requires that two gestures exist. For example, if a user swipes in one direction first, then subsequently repeats the same gesture, those are two different gestures. If Applicant desires a more specific reading of the claim language, Examiner encourages further defining the communication of the devices with one another, the shared display between the devices, and what is shown on that shared display. 
Some avenues that Examiner suggests are indicators for individual users, possible restrictions between different users, how one user may control the display ahead of another user, etc. Anything that differentiates these features and more narrowly claims the interaction of each of the devices would be helpful. As of now, simply having two devices in communication with one another (Pishevar) and entering inputs on those devices (Lapp) to a shared display is still taught by the previously cited references.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapp (U.S. Publication No. 2014/0298266) and further in view of Pishevar (U.S. Publication No. 2012/0079080).
As per claim 1, Lapp teaches a method, comprising:
receiving, by at least one processor, a first indication of a first gesture of a first user detected by a first input interface of a first electronic device; generating, by the at least one processor, a first selection of one or more characters based, at least in part, on the received first indication of the first gesture (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character; para. [0130]: processor to execute user input requests);
receiving, by the at least one processor, a second indication of a second gesture of [a second user detected by a second input interface of a second electronic device]; and generating, by the at least one processor, a second selection of one or more characters based, at least in part, on the received [second indication of the second gesture] (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character);
wherein the first indication of the first gesture and [second] indication of the second gesture each comprise indications of whether a right hand or a left hand was used to make the first gesture and the [second] gesture, a number of fingers used to make the first gesture and the [second] gesture, and a direction of movement fingers used to make the first gesture and the [second] gesture (See Lapp paras. [0118], [0287], and [0597-598]: “gesture system may also deduce finger identities for a gesture from calibrations for multiple hands, such as hand calibrations for both the left and right hands”), and
wherein each character of the one or more characters corresponds to a predetermined combination of: a hand used to make a gesture, a number of fingers, and a direction of movement of the fingers (See Lapp Figs. 8A-10 and paras. [0025], [0250], and [0597-598]: determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, while Lapp teaches multiple gestures on a single device, Lapp does not explicitly teach a second user detected by a second input interface of a second electronic device, nor does Lapp teach the second indication and second gesture as intended.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote device. Therefore, a first and second user could each be using the hand/finger system of Lapp via the technology of Pishevar, allowing multiple users to interact with a shared piece of content on a target device).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gesturing of Lapp with the plurality of devices of Pishevar. One would have been motivated to combine these references because both references disclose user inputs to interact with a separate screen, and Pishevar enhances the user experience by expanding upon the types of devices that the features of Lapp could apply to, allowing users to work together (or to entertain themselves). Encouraging an environment allows unique controls and perspectives for various types of scenarios, including enhancing the textual and graphical facilities of Lapp.

As per claim 2, while Lapp teaches the selections, Lapp does not explicitly teach  displaying the first generated selection of one or more characters and the second generated selection of one or more characters on a display of a third electronic device.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote target device, allowing both source devices to control content on a third device. This includes allowing “for the interactive control of games by one or more source devices 110 a/b via the larger remote display 125 of the target device 120”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 4, while Lapp teaches the first device, Lapp does not explicitly teach wherein the first electronic device further comprises a first wireless interface for communicating with the third electronic device, and wherein the second electronic device further comprises a second wireless interface for communicating with the third electronic device.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0027-32]: source devices interacting with target device via communication network, which can be accessed via wireless communication protocols).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1. Furthermore, wireless communications are a common way to interact over a network, as they can provide a quick and reliable connection without the burden of wires.

As per claim 5, Lapp/Pishevar further teaches wherein the first electronic device and the second electronic device are wearable electronic devices (See Lapp para. [0292]: gloves to track movements of fingers; see also Pishevar para. [0107]: user input devices can be gloves).

As per claim 6, Lapp/Pishevar further teaches wherein the first indication of the first gesture and the second indication of the second gesture further comprise indications of a type of at least one finger used to make the first gesture and the second gesture (See Lapp paras. [0597-598] and [0637]: gesture detection based on finger input and various factors associated with the finger input, to select an input character, and further including identifying the indicator finger to determine fingers used during gesture).

As per claim 7, Lapp further teaches causing a display of [a third electronic device] to display a plurality of potential characters and a plurality of potential gestures, wherein each of the plurality of potential gestures is associated with at least one of the potential characters, and wherein each of the potential gestures comprises an indication of a hand used to make a gesture, a number of fingers used to make the gesture, and a direction of movement of the fingers used to make the gesture (See Lapp Figs. 8A-10 and paras. [0025], [0118], [0250], [0287], and [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character. This includes determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, Lapp does not explicitly teach causing a display of a third electronic device to display those features discussed above.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote target device, allowing both source devices to control content on a third device. This includes allowing “for the interactive control of games by one or more source devices 110 a/b via the larger remote display 125 of the target device 120”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.



As per claim 8, Lapp teaches a system, comprising:
a first electronic device comprising: a first input interface; and a first processor coupled to the first input interface, wherein the first processor is configured to perform steps comprising: receiving a first indication of a first gesture of a first user detected by the first input interface; and generating a first selection of one or more characters based, at least in part, on the received first indication of the first gesture (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character; para. [0130]: processor to execute user input requests); and
[a second electronic device] comprising: a second input interface; and a second processor coupled to the second input interface, wherein the second processor is configured to perform steps comprising: receiving [a second indication of a second gesture of a second user detected by the second input interface]; and generating a second selection of one or more characters based, at least in part, on the received [second indication of the second gesture] (See Lapp Figs. 8A-10, and paras. [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character),
wherein the first indication of the first gesture and [second] indication of the [second] gesture each comprise indications of whether a right hand or a left hand was used to make the first gesture and the [second] gesture, a number of fingers used to make the first gesture and the [second] gesture, and a direction of movement fingers used to make the first gesture and the [second] gesture, and
wherein each character of the one or more characters corresponds to a predetermined combination of: a hand used to make a gesture, a number of fingers, and a direction of movement of the fingers (See Lapp Figs. 8A-10 and paras. [0025], [0250], and [0597-598]: determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, while Lapp teaches multiple gestures on a single device, Lapp does not explicitly teach a second electronic device, nor does Lapp explicitly teach a second indication of a second gesture of a second user detected by the second input interface, nor does Lapp teach the second indication and second gesture as intended.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote device. Therefore, a first and second user could each be using the hand/finger system of Lapp via the technology of Pishevar, allowing multiple users to interact with a shared piece of content on a target device; paras. [0094] and [0098]: systems with their own processors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 9, while Lapp teaches the selections, Lapp does not explicitly teach wherein the first processor is further configured to perform steps comprising transmitting the first generated selection of one or more characters to a third processor for display on a display, and wherein the second processor is further configured to perform steps comprising transmitting the second generated selection of one or more characters to the third processor for display on the display.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple source devices that can communicate over a network with a remote device. Therefore, a first and second user could each be using the hand/finger system of Lapp via the technology of Pishevar, allowing multiple users to interact with a shared piece of content on a target device and its respective display device; paras. [0094] and [0098]: systems with their own processors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 10, Lapp further teaches wherein [the third processor] is configured to perform steps comprising causing the display to display a plurality of potential characters and a plurality of potential gestures, wherein each of the plurality of potential gestures is associated with at least one of the potential characters, and wherein each of the potential gestures comprises an indication of a hand used to make a gesture, a number of fingers used to make the gesture, and a direction of movement of the fingers used to make the gesture (See Lapp Figs. 8A-10 and paras. [0025], [0118], [0250], [0287], and [0597-598]: gesture detection based on finger input and various factors associated with the finger input, to select an input character. This includes determining “the fingers that gesture, the direction in which they gesture, and how far they gesture forward or backward”).
However, Lapp does not explicitly teach the third processor and the associated display to display those features discussed above.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0025-28]: multiple users interacting with a shared piece of content on a target device and its respective display device; paras. [0094] and [0098]: systems with their own processors).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1.

As per claim 11, while Lapp teaches the first electronic device, Lapp does not explicitly teach wherein the first electronic device further comprises a first wireless interface coupled to the first processor for communicating with the third processor, and wherein the second electronic device further comprises a second wireless interface coupled to the second processor for communicating with the third processor.
Pishevar teaches these limitations of the claim (See Pishevar Fig. 1 and paras. [0027-32]: source devices interacting with target device via communication network, which can be accessed via wireless communication protocols).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp with the teachings of Pishevar for at least the same reasons as discussed above in claim 1. Furthermore, wireless communications are a common way to interact over a network, as they can provide a quick and reliable connection without the burden of wires.
As per claim 13, Lapp/Pishevar further teaches wherein the first electronic device and the second electronic device are wearable electronic devices (See Lapp para. [0292]: gloves to track movements of fingers; see also Pishevar para. [0107]: user input devices can be gloves).

As per claim 14, Lapp/Pishevar further teaches wherein the first indication of the first gesture and the second indication of the second gesture further comprise indications of a type of at least one finger used to make the first gesture and the second gesture (See Lapp paras. [0597-598] and [0637]: gesture detection based on finger input and various factors associated with the finger input, to select an input character, and further including identifying the indicator finger to determine fingers used during gesture).

As per claims 15-19 and 20, the claims are directed to a computer program product implementing the same features as the method of claims 1-5 and 7 respectively, and are therefore rejected for at least the same reasons therein. Furthermore, Lapp/Pishevar teaches computer-readable media to implement said features (See Lapp para. [0029]; see also Pishevar para. [0111]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lapp/Pishevar as applied above, and further in view of Camacho-Perez et al. (U.S. Publication No. 2015/0185838; hereinafter “Camacho-Perez”.
As per claim 3, while Lapp/Pishevar teaches the third electronic device (See Pishevar Fig. 1 and paras. [0025-28]: multiple users interacting with a shared piece of content on a target device and its respective display device), Lapp/Pishevar does not explicitly teach wherein the third electronic device is a wearable electronic device.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez paras. [0018] and [0027]: transmit to remote devices, which could include wearables. Therefore, as the user is interacting with the various devices of Lapp/Pishevar, the display/target device of Lapp/Pishevar could be the wearables of Camacho-Perez).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the devices of Lapp/Pishevar with the wearables of Camacho-Perez. One would have been motivated to combine these references because both references disclose gesture inputs for a separate device, and Camacho-Perez enhances the user experience by expanding upon the types of devices that the features of Lapp/Pushevar could apply to. Augmented reality and other wearables are a common technology field that allows users playing video games to enjoy immersive experiences. Therefore, having the target/display device be a wearable like AR glasses allows users to enjoy different and exciting ways to play in addition to the laptops, televisions, computers, etc. of Lapp/Pishevar.

As per claim 12, Lapp/Pishevar does not explicitly teach wherein the third processor is a processor of a wearable device.
Camacho-Perez teaches these limitations of the claim (See Camacho-Perez paras. [0018] and [0027]: transmit to remote devices, which could include wearables. Therefore, as the user is interacting with the various devices of Lapp/Pishevar, the display/target device of Lapp/Pishevar could be the wearables of Camacho-Perez).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Lapp/Pishevar with the teachings of Camacho-Perez for at least the same reasons as discussed above in claim 3.














Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas Klicos/
Primary Examiner, Art Unit 2145